UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto Commission File Number 0-7406 PrimeEnergy Corporation (Exact name of registrant as specified in its charter) Delaware 84-0637348 (state or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) One Landmark Square, Stamford, CT 06901 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203) 358-5700 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.10 per share (Title of Class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 of Section 15 (d) of the Act. Yes¨Nox Indicate whether Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filer¨ Smaller Reporting Companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The aggregate market value of the voting stock of the Registrant held by non-affiliates, computed by reference to the average bid and asked price of such common equity as of the last business day of the Registrant’s most recently completed second fiscal quarter, was $36,534,839. The number of shares outstanding of each class of the Registrant’s Common Stock as of March 21, 2008, was: 3,075,079 shares, Common Stock, $0.10 par value, DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s proxy statement to be furnished to stockholders in connection with its Annual Meeting of Stockholders to be held in June 2008, are incorporated by reference in Part III hereof. 1 TABLE OF CONTENTS PART I Item 1. BUSINESS 4 Item 1A. RISK FACTORS 12 Item 1B. UNRESOLVED STAFF COMMENTS 16 Item 2. PROPERTIES 16 Item 3. LEGAL PROCEEDINGS 21 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 21 PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 22 Item 6. SELECTED FINANCIAL DATA 23 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 Item 7a. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 29 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 29 Item 9A. INTERNAL CONTROLS AND PROCEDURES 29 Item 9B. OTHER INFORMATION 30 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 31 Item 11. EXECUTIVE COMPENSATION 31 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 31 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 31 Item 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 31 PART IV Item 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 32 SIGNATURES 35 2 Table of Contents EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (the “Form 10-K/A”) amends the Annual Report on Form 10-K for the year ended December 31, 2007 (the “2007 Annual Report”) filed by PrimeEnergy Corporation. (the “Company”) originally filed with the Securities and Exchange Commission on March 27, 2008. The Form 10-K/A includes amended and restated consolidated financial statements and related financial information for the years ended December 31, 2007, 2006 and 2005, including the financial results in each of the quarterly periods in 2007 and 2006. This information is disclosed in Notes 2 and 17 to the consolidated financial statements. The restatement provides detail of the change in accounting method from proportionate consolidation of partnerships that the Company controls to the full consolidation method and the recognition of gain on the sale of assets to a partnership in which the Companyacquired a twenty percent non-controlling interest. The following items are included in this amendment: PART I - ITEM 1. Business ITEM 2. Properties PART II - ITEM 6. Selected Financial Data ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations ITEM 8. Financial Statements and Supplemental Data All other information contained in the original Form 10-K remains unchanged. However, the entire report with all Items is included in this Form 10-K/A-1 for the convenience of the reader. This Amendment No.1 on Form 10-K/A does not reflect events occurring after the filing of our Annual Report on Form 10-K on March 27, 2008 or include, or otherwise modify or update, the disclosure contained therein in any way except as expressly indicated above. 3 Table of Contents PrimeEnergy Corporation FORM 10-K ANNUAL REPORT For the Fiscal Year Ended December 31, 2007 PART I Item 1. BUSINESS. General This Report contains forward-looking statements that are based on management’s current expectations, estimates and projections. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “projects” and “estimates,” and variations of such words and similar expressions are intended to identify such forward-looking statements. These statements constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, and are subject to the safe harbors created thereby. These statements are not guarantees of future performance and involve risks and uncertainties and are based on a number of assumptions that could ultimately prove inaccurate and, therefore, there can be no assurance that they will prove to be accurate. Actual results and outcomes may vary materially from what is expressed or forecast in such statements due to various risks and uncertainties. These risks and uncertainties include, among other things, volatility of oil and gas prices, competition, risks inherent in the Company’s oil and gas operations, the inexact nature of interpretation of seismic and other geological and geophysical data, imprecision of reserve estimates, the Company’s ability to replace and expand oil and gas reserves, and such other risks and uncertainties described from time to time in the Company’s periodic reports and filings with the Securities and Exchange Commission. Accordingly, stockholders and potential investors are cautioned that certain events or circumstances could cause actual results to differ materially from those projected. PrimeEnergy Corporation (the “Company”) was organized in March, 1973, under the laws of the State of Delaware. The Company is engaged in the oil and gas business through the acquisition, exploration, development, and production of crude oil and natural gas. The Company’s properties are located primarily in Texas, Oklahoma, West Virginia, the Gulf of Mexico, New Mexico, Colorado and Louisiana. The Company, through its subsidiaries Prime Operating Company, Southwest Oilfield Construction Company, Eastern Oil Well Service Company and EOWS Midland Company, acts as operator and provides well servicing support operations for many of the onshore oil and gas wells in which the Company has an interest, as well as for third parties. The Company owns and operates properties in the Gulf of Mexico through its subsidiary Prime Offshore L.L.C., formerly F-W Oil Exploration L.L.C. The Company is also active in the acquisition of producing oil and gas properties through joint ventures with industry partners. The Company’s subsidiary, PrimeEnergy Management Corporation (“PEMC”), acts as the managing general partner of 18 oil and gas limited partnerships (the “Partnerships”), and acts as the managing trustee of two asset and income business trusts (“the Trusts”). Exploration, Development and Recent Activities The Company’s activities include development and exploratory drilling. The Company’s strategy is to develop a balanced portfolio of drilling prospects that includes lower risk wells with a high probability of success and higher risk wells with greater economic potential. As of December 31, 2007, the Company had net capitalized costs related to oil and gas properties of $237.9 million, including $4.5 million of undeveloped properties.
